IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE              )
                               )
     v.                        )     ID No. 1703011026
                               )
JACQUEZ JENKINS,               )
                               )
          Defendant.           )



              Upon Defendant’s Motion to Suppress
                          GRANTED


                              ORDER

     Defendant Jacquez Jenkins was indicted on charges of Drug

Dealing, Possession of a Controlled Substance, and Possession of a

Firearm by a Person Prohibited. He filed a motion to suppress all

evidence seized from his person and vehicle, which the State opposes.

The Court finds as follows:

     1.   In March 2017, Detective Nicholas Beinke of the New

Castle County Police Department received an anonymous tip

regarding possible drug activity at 420 Rochelle Avenue, Wilmington,

Delaware 19804.    Specifically, the anonymous tip indicated that
Anthony Quattrociocchi, a resident at 420 Rochelle Avenue, was

involved in drug activity at that address.

     2.   On    March    16,    2017,   Detective   Beinke   conducted

surveillance of the Rochelle Avenue residence. Around 4:15 p.m. that

afternoon he saw a car pull into the driveway. Quattrociocchi exited

the residence and entered the passenger seat of the car, where he

remained for approximately 30 seconds before getting out and

walking back into the residence.

     3.   Detective Beinke concluded that this behavior was

consistent with a drug transaction, and followed the vehicle after it

left the Rochelle Avenue residence. Detective Beinke observed the

vehicle fail to signal at least 300 feet in advance of a turn. Because

Detective Beinke was working in an undercover capacity, he relayed

the information to the assisting mobile enforcement team. Officer

Matthew Arnold then initiated a traffic stop of the vehicle on Boxwood

Road before Newport Gap Pike.

     4.   Officer Arnold approached Defendant’s driver side window

of the car, and a second officer, Officer Feliciano approached the

passenger side window.         Officer Arnold requested Defendant’s

driver’s license and asked Jenkins where he was coming from.
                                   2
Defendant provided his license and stated that he was coming from

a friend’s house in the neighborhood behind him. While speaking

with Defendant, Officer Arnold saw an orange pill bottle in the center

cup holder that appeared to have its label removed, which he believed

constituted drug paraphernalia. Based on the information relayed to

him by Detective Beinke and on his own observation of the pill bottle,

Officer Arnold believed he had probable cause to detain and search

Defendant and Defendant’s vehicle in a drug investigation.

     5.   Officer Arnold removed Jenkins from the car, placed him

in handcuffs, and searched him. The detective found $80.00, but no

contraband, in Defendant’s jacket pocket.            Officer Arnold asked

Defendant if there was anything illegal in the car, and Defendant said

that his registered pistol was in the trunk. Officer Arnold also asked

Defendant what was in the orange pill bottle. Defendant replied that

the pill bottle contained coin change.

     6.   After   Officer   Arnold       finished   searching   Defendant,

Defendant was taken to a patrol car. Officer Feliciano pulled Officer

Arnold aside and said, “Hey, you got a rubber band and a tear-off

right on the passenger floorboard.” He pointed through the driver



                                     3
side window to show Officer Arnold where the rubber band

was. Officer Arnold acknowledged seeing the rubber band.1

      7.    Officer Arnold and other officers then searched Jenkins’

vehicle without his consent. They quickly found that the pill bottle

in fact contained only change. Still, they extended the search to the

trunk where they found 66 bags of heroin, two cell phones, a

handgun, and a loaded magazine.




1    The State argues that the rubber band factored into the officer’s finding of
probable cause. The court finds that Officer Arnold’s determination of probable
cause was based only on the anonymous tip, the surveillance by officer Beinke,
and the pill bottle in the vehicle. The court has reviewed the video footage
captured on the officers’ body cameras, and the rubber band is not visible on the
cameras at the time Jenkins is detained and searched. Officer Arnold does not
mention the rubber band as he removes Jenkins from the car or while he is
searching him, despite asking about the pill bottle at that time. Officer Arnold
does not acknowledge the rubber band’s presence until after Defendant has been
detained and searched, and after Officer Feliciano told Officer Arnold where the
rubber band is on the floorboard. At the evidentiary hearing, in response to the
State’s question, “Where did you see the rubber band?,” Officer Arnold testified,
“ . . . Officer Feliciano is reaching down right now is where he saw it originally.”
Officer Feliciano was not available to testify at the hearing. Additionally, when
asked by the State “What factors went into the fact that you wanted to detain
him for a drug investigation?,” Officer Arnold said, “Based on what Officer Beinke
has described happened at the residence, and as soon as I saw the pill bottle in
the cup holder area of the vehicle, I knew that vehicle was going to be searched
because of that drug paraphernalia.” Only in a follow up question specifically
about the rubber band did he agree that the rubber band assisted in his decision.
Based on Officer Arnold’s testimony and the bodycam videos, this court in its
discretion finds that Officer Arnold placed probable cause on his observance of
the pill bottle and the information relayed to him by Detective Beinke, including
the anonymous tip.
                                         4
      8.    Defendant was subsequently charged with Drug Dealing,

Possession of a Controlled Substance, and Possession of a Firearm

by a Person Prohibited.

      9.    On August 28, 2017, Defendant filed a motion to suppress,

contending that the officers lacked probable cause to arrest

Defendant and to search his person and his vehicle. The State filed

a response on September 15, 2017, arguing that there was probable

cause based on the anonymous tip about drug activity at 420

Rochelle Avenue, Detective Beinke’s observation of possible drug

transaction, the orange pill bottle, and the black rubber band.

      10. The Court held an evidentiary hearing on Defendant’s

motion to suppress on October 2, 2017. At the hearing, the Court

found that the officers had probable cause to conduct a traffic stop

based on Defendant’s failure to signal 300 feet before a turn.2

However, the Court reserved decision on the issue of whether there

was probable cause to search the vehicle.             The Court asked for

supplemental briefing from the parties on that issue.




2 See State v. Ellerbe, 2014 WL 650481 (Del. Super. Jan. 27, 2014) (“Under the
Fourth Amendment, a traffic stop is reasonable if it is supported by reasonable
suspicion or probable cause to believe that a traffic violation has occurred.”).
                                       5
     11. In order to conduct a warrantless search of an automobile,

police officers must have probable cause to believe that it contains

contraband or evidence.3 Probable cause is more than suspicion, but

less than the sufficient evidence required to convict.4 It “exists when

the facts and circumstances … within [the officers’] knowledge …

[are] sufficient in themselves to warrant a man of reasonable caution

in the belief than an offense has been or is being committed.”5 The

State’s bears the burden of proof.6

     12. The evidence ostensibly supporting the existence of

probable cause consisted of:

         An anonymous tip that Quattrociocchi was dealing drugs

           at the Rochelle Avenue residence.

         Surveillance that the Defendant pulled in the driveway at

           Rochelle Avenue, and Quattrociocchi came out of the

           residence and got into the passenger seat of Defendant’s

           car. The surveilling officer could not see any hand-to-hand

           exchange when Quattrociocchi was in Defendant’s car.


3  See Tatman v. State, 494 A.2d 1249, 1251 (Del. 1985); State v. Manley, 706
A.2d 535, 539 (Del. Super. 1996).
4 See Sprinks, 1990 WL 17789 at *2.
5 Id. (citing State v. Cochran, 372 A.2d 193, 195 (1977)).
6 Hunter v. State, 783 A.2d 558, 560 (Del. 2001).

                                     6
          Quattrociocchi sat in the car for roughly 30 seconds, got

            out and reentered the residence. There was no further

            contact between the two.

          Police saw a pill bottle in the cup holder on the console of

            Defendant’s car. Defendant truthfully told police it

            contained coin change.

In the exercise of its discretion,7 the court finds this does not amount

to probable cause.

      13. At the time of the arrest and search, the officers had

knowledge of an anonymous tip that Anthony Quattrociocchi was

engaged in possible drug activity at a specified address.8 It is well-

settled that an anonymous tip “does not, by itself, provide probable


7  See Rivera v. State, 7 A.3d 961, 966 (Del. 2010) (The Delaware Supreme Court
“reviews a trial court’s denial of a motion to suppress after an evidentiary hearing
for abuse of discretion. The trial court’s formulation and application of legal
concepts are reviewed de novo, but the trial court’s factual findings will be upheld
so long as they are not clearly erroneous.”); Miller v. State, 4 A.3d 371, 373 (Del.
2010) (same); see also, Altizer v. State, 2017 WL 111729, at *2 (Del. Super. Jan.
11, 2017) (internal citations omitted) (When reviewing a finding of probable
cause, the appellate court “must adopt the trial court’s factual findings and the
trial court’s reasonable inferences as long as there is sufficient evidence in the
record to support them and the findings are not clearly erroneous. Those factual
findings can be based upon physical evidence, documentary evidence,
testimonial evidence, or inferences from those sources jointly or severally.”).
8   After the evidentiary hearing, the State moved to supplement the record on
the anonymous tip, arguing that the tip was not anonymous. The court denied
the motion to supplement the record, finding that the anonymity of the tip was
an issue clearly raised in the motion to suppress and at the hearing.
                                         7
cause for law enforcement,”9 but the court will consider under the

totality of the circumstances the details contained in the tip and the

degree to which the tip is corroborated by independent police

surveillance.10      Here, the defendant was not named in the

anonymous tip and did not reside at the specified address. The State

argues that the anonymous tip was corroborated by the purported

drug transaction in Defendant’s vehicle, the orange pill bottle, and

the black rubber band, and that these facts, when combined,

constituted probable cause.11 However, even when combined, the

officers’ knowledge of these facts did not constitute probable cause.

      14. Although Detective Beinke stated that the behavior he

observed at 420 Rochelle Avenue was consistent with a possible drug

transaction, he did not actually see the parties exchange drugs or

cash. At most, the officers here had a mere suspicion that Defendant

was engaged in a drug transaction at 420 Rochelle Avenue.




9   State v. Sisson, 883 A.2d 868, 879 (Del. Super. 2005).
10  LeGrande v. State, 947 A.2d 1103, 1108 (Del. 2008).
11  For the reasons stated above, the court finds the officer’s determination of
probable cause was not based on the presence of rubber band. See supra, n.1.
Even assuming it was, the rubber band was not sufficient to create probable
cause.
                                       8
Therefore, the uncorroborated anonymous tip will be given little

weight.

      15. And, the orange pill bottle that the officers used to

substantiate their suspicion was not sufficient to support a

reasonable conclusion that Defendant had committed a crime.

Defendant told the officers that the orange pill contained only change,

and the officers confirmed this before they conducted a full search of

the vehicle.12 All that is left then is the motor vehicle offense and a

suspicion of drug activity. Thus, the limited information that officers

had available at the time that they handcuffed Defendant and




12  The State relies on Lefebvre v. State, 19 A.3d 287 (Del. 2011) for its argument
that the officers’ probable cause was not negated upon learning that the orange
pill bottle only contained change. In Lefebvre, the officers conducted a traffic
stop of defendant’s vehicle and observed that the defendant’s face was flushed,
that her speech was slurred, and that she carried a strong odor of alcohol. In
response to the officers’ questioning, the defendant admitted that she had a
drink about an hour and a half before driving. However, the officers then
administered several field sobriety tests, which the defendant passed. As a
result, she argued that even though the officers had probable cause to arrest her
before the field sobriety tests, her passing of those tests negated the probable
cause to arrest. The Supreme Court rejected this argument because the
defendant conceded that probable cause existed before any field test was
administered. In this case, the State argues that the officers already had
probable cause to arrest and search before learning that the orange pill bottle
only contained change and, therefore, that their probable cause was not negated
upon learning this. However, the State’s reliance on Lefebvre in this case is
misplaced, because Defendant here does not concede that there was probable
cause at any point, and the Court concludes that the officers did not have
probable cause.
                                        9
searched his vehicle did not constitute probable cause that

Defendant had committed a crime.

      16. Because the officers lacked probable cause to arrest

Defendant and search his person and vehicle, all evidence found as

a result of that search must be suppressed. Therefore, the Court

finds that Defendant’s motion to suppress must be granted.

      WHEREFORE, Defendant’s Motion to Suppress is hereby

GRANTED.

          It is so ORDERED.




February 1, 2018                         John A. Parkins, Jr.
                                         Superior Court Judge




oc:   Prothonotary

cc:   Amanda J. DiLiberto, DAG, Department of Justice, Wilmington,
      Delaware
      Joseph W. Benson, Esquire, Joseph W. Benson, P.A.,
      Wilmington, Delaware




                                10